Citation Nr: 0924308	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  07-06 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to service connection for a disability 
claimed as a low sperm count, to include as due to herbicide 
exposure.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected posttraumatic stress 
disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran.



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 RO rating decision.  

As the increased rating claim before the Board involves a 
request for higher initial rating following the grant of 
service connection, the Board has characterized the issue in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for disabilities already 
service-connected).  

The Veteran testified before the undersigned Veterans Law 
Judge in a videoconference hearing from the RO in May 2009.  

In February 2007, the RO issued a Statement of the Case (SOC) 
addressing the claims on appeal, plus the Veteran's claims 
for an increased evaluation for service-connected bilateral 
hearing loss and tinnitus.  The Veteran also addressed these 
additional matters during his recent hearing.  

The Veteran did not, however, file a timely Substantive 
Appeal with respect to those issues.  Accordingly, they are 
not presently before the Board for the purpose of appellate 
review.  See 38 C.F.R. § 20.200; 20.204; 20.302.  

In addition, the Board refers the issue of service connection 
for a prostate disorder as due to Agent Orange exposure to RO 
for any indicated development.  

The issue of an increased evaluation for the service-
connected PTSD is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The Veteran served in Vietnam during the Vietnam era, and 
exposure to herbicides, including Agent Orange, is presumed.  

3.  The Veteran is not shown to have manifested complaints or 
findings of a genitourinary disorder in service or for many 
years thereafter.  

4.  The currently demonstrated genitourinary disorder 
manifested by a low sperm count is not shown to be due to 
herbicide exposure or any other event or incident of the 
Veteran's period of active service.  



CONCLUSION OF LAW

The Veteran's genitourinary disability manifested by a low 
sperm count is not due to disease or injury that was incurred 
in or aggravated by his active service, nor may it be 
presumed to be due to herbicide exposure.  38 U.S.C.A. §§ 
1101, 1131, 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e), 
3.313 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim 
decided hereinbelow has been accomplished.  

In June 2005, the RO sent the Veteran a letter advising him 
that to establish entitlement to service connection on the 
merits, the evidence must show a current disability, an 
injury or disability based on active service, and a 
relationship between the claimed disabilities and active 
service.  

The Veteran had ample opportunity to respond prior to the 
issuance of the November 2005 rating decision on appeal.  

The Board accordingly finds that the Veteran has received 
notice of the elements required to support his claim of 
service connection and has had ample opportunity to respond.  

The June 2005 letter also advised the Veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
government agencies.  In addition, the letter advised the 
Veteran that he must provide enough information about the 
records to allow VA to request them from the person or agency 
having them, and advised the Veteran that it was his 
responsibility to make sure VA received the records.

Accordingly, the Board finds that the June 2005 RO letter 
satisfies the statutory and regulatory requirement that VA 
notify a veteran what evidence, if any, will be obtained by 
the Veteran, and what evidence, if any, will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating decision on appeal.  

Accordingly, although the Veteran has not identified or shown 
that any potential errors are prejudicial, the Board finds 
that any arguable lack of full preadjudication notice in this 
appeal has not, in any way, prejudiced the Veteran.  See 
Shinseki v. Sanders, 07-1209 slip op. at 11-12 (April 21, 
2009).  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded an opportunity to submit such information or 
evidence prior to the issuance of the Supplemental Statement 
of the Case (SSOC) in April 2008.  

Neither in response to these documents, nor at any other 
point during the pendency of this appeal, has the Veteran or 
his representative informed the RO of the existence of any 
evidence-in addition to that noted hereinbelow-that needs 
to be obtained prior to appellate review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the Veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the Veteran's status is not at issue, and as 
indicated the RO advised the Veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the Veteran's service and that disability).  

In an August 2006 letter, the RO advised the Veteran of the 
fourth and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability).  Accordingly, 
there is no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim herein 
decided.  

The Veteran's service treatment record (STR) is on file.  In 
addition, the file includes medical records from those VA and 
non-VA medical providers that the Veteran identified as 
having relevant records.  

Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that any other VA 
or non-VA medical providers have additional records that 
should be obtained before the appeal is adjudicated by the 
Board.  

Moreover, the Veteran was afforded a VA examination in July 
2005 for the express purpose of determining whether his 
claimed disorder is due to active service.  The VA 
examination is adequate because, as shown below, it was based 
upon consideration of the Veteran's prior medical history and 
examinations, his assertions and current complaints, and 
because it describes the disability in detail sufficient to 
allow the Board to make a fully informed determination.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)) (internal quotations 
omitted).  The Board accordingly finds no reason to remand 
for further examination.  

Finally, the Veteran has been afforded a hearing before a 
Veterans Law Judge in which he presented oral argument in 
support of his claim.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

The Veteran is asserting that service connection is warranted 
for a disability manifested by a low sperm count, which he 
contends is due to in-service herbicide exposure.  

In light of the Court's recent holding in Clemons v. 
Shinseki, the Board has considered the Veteran's assertions 
of being unable to father children due to a low sperm count.  

In addition, the medical evidence demonstrates a current 
diagnosis of benign prostate hypertrophy (BPH), and the 
Veteran has described symptoms of an enlarged prostate.  

However, for due process reasons,  the Board will consider 
the Veteran's present claim of service connection to 
encompass only that manifested by a low sperm count.  23 Vet. 
App. 1 (2009) (explaining that although a Veteran may claim 
service connection for a specific disorder, any disorder 
reasonably encompassed by the Veteran's claim must be 
considered.).  

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition, 
when a chronic disease manifests itself in service, or where 
demonstrated to a compensable degree within the applicable 
presumptive period under 38 C.F.R. § 3.307, and the Veteran 
currently has the same condition.  38 C.F.R. § 3.303(b)  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
service connection may nonetheless be granted where a disease 
manifests itself in service (or within the presumptive 
period) but is not identified until later, and the evidence 
shows (a) a continuity of related symptomatology after 
discharge and (b) that the present condition is related to 
that symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

Finally, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e); see also VAOPGCPREC 7-93.  

The Secretary of Veterans Affairs has determined that there 
is a presumptive positive association between exposure to 
herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no presumptive positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. 
Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 
(Nov. 2, 1999).  

In this case, the record indicates that the Veteran served in 
the Republic of Vietnam during the Vietnam Era.  

His service treatment record (STR), however, includes no 
indication of, and documents no complaints, findings, or 
diagnosis of a genitourinary disorder.  

At his May Board hearing, the Veteran testified that he first 
learned in 1977 (which, the Board notes, was approximately 10 
years following his discharge), that he could not father 
children.  He underwent two years of treatment (involving 
injections), but was still unable to have children.  

The record establishes that the Veteran underwent a 
chromosome analysis in January 1979.  

More recently, in April 2005, the Veteran underwent a VA 
annual physical.  The Veteran reported that he was exposed to 
Agent Orange (AO) during his service, and he questioned 
whether this was linked to his infertility.  His medical 
history was noted to include BPH and infertility discovered 
after his active service.  

The Veteran denied having urinary complaints, and prostate, 
kidney, and bladder problems.  The nurse's assessment was 
BPH, stable, and an infertility problem, which the Veteran 
linked to AO; he was referred for a registry examination for 
follow-up.  

Accordingly, later in April 2005, the Veteran underwent a 
VAMC Environmental Medicine evaluation.  The Veteran's 
pertinent history was noted to include direct exposure to AO, 
including service in defoliated areas, and a medical history 
of BPH.  His only current complaint was urinary urgency; he 
denied prostate cancer, elevated PSA (prostate-specific 
antigen), and hematuria, kidney, and bladder problems.  

On examination, the genitourinary and rectal examinations 
were negative.  The physician noted an impression of unlikely 
evidence of adverse health effects or illness related to AO 
exposure under current criteria.  

In connection with his present claim, the Veteran underwent a 
VA examination in July 2005.  The examiner did not indicate 
if he reviewed the Veteran's claims file, but he documented 
the Veteran's current complaints, including frequent 
urination and impotence beginning 7 years prior.  

The examiner also performed a thorough physical examination; 
prostate and genital examinations were within normal limits.  
A semen analysis could not be completed since a sample could 
not be obtained.  The examiner's diagnosis was that of no 
diagnosis.  He explained that there was no pathology to 
render a diagnosis; although there were subjective findings 
of impotence, all lab workups were within normal limits, so 
there were no objective findings.  

Otherwise, the record shows that, in January 2007, the 
Veteran underwent a cystoscopy, urethral dilation, and KTP 
laser photo selective vaporization due to lower urinary tract 
symptoms, obstructive prostatic urethra, and a very large 
prostate.  

The discharge summary indicates that the Veteran had a 
history of elevated PSA since 2000.  He underwent prostate 
biopsies in 2000, 2003, and 2006, which showed BPH.  During 
the present procedure, it showed acute on chronic 
prostatitis.  The Veteran also complained of significant 
lower urinary tract symptoms.  The diagnosis was BPH.  

Based upon this record, the Board finds that service 
connection for the claimed genitourinary disorder must be 
denied.  

Since the Veteran is shown to have service in the Republic of 
Vietnam during the Vietnam era, he may be presumed to have 
been exposed to AO as a result of his service.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e); see also VAOPGCPREC 7-93.  

The Board notes, however, that a low sperm count is not one 
of the disorders for which a causal connection to herbicide 
exposure is presumed.  Prostate cancer is included in those 
disorders, but the Veteran has not been diagnosed with 
prostate cancer.  

(The Board notes that although the record does not establish 
a current disability manifested by infertility, the Veteran 
is competent to report such a diagnosis.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007)).  

Therefore, VA cannot grant service connection for a 
disability manifested by a low sperm count as presumptively 
due to herbicide exposure.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e); see also VAOPGCPREC 7-93.  

In addition, service connection is not otherwise warranted 
for herbicide exposure, since the medical evidence 
establishes that the Veteran's claimed low sperm count is 
not, in fact, causally linked to such exposure.  See Brock v. 
Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 
F.3d 1039, 1044 (Fed. Cir. 1994)(citing 38 U.S.C.A. §§ 1113 
and 1116, and 38 C.F.R. § 3.303).  

Although the VA nurse in April 2005, documented the Veteran's 
assertions of a link between AO exposure and his current 
disorders, the Board finds that this notation was clearly not 
intended to be a definitive statement of etiology.  Rather, 
it was simply a documentation of the Veteran's belief that 
there was a link.  

The April 2005 VA Environmental Medicine physician's report, 
on the other hand, is clearly intended to be an informed 
diagnosis and statement of etiology, and he specifically 
determined that the Veteran does not suffer from any 
residuals causally linked to in-service herbicide exposure.  

Furthermore, the record contains no medical evidence 
following the Veteran's discharge establishing that a 
genitourinary disability was, in fact, incurred in service.  
See Velez v. West, 11 Vet. App. 148, 152 (1998); Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (holding that a 
veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability).  
Nor does the evidence demonstrate that either disorder was 
chronic since discharge.  See 38 C.F.R. 3.307.  

Based on the foregoing, the Board finds that the evidence is 
against a finding that the claimed low sperm count were 
caused by his active service, to include exposure to Agent 
Orange. 

In making this determination, the Board has carefully 
considered the Veteran's lay assertions.  In addition to his 
testimony indicated above (that he was unable to have 
children due to a low sperm count), the Veteran further 
asserted that his infertility were due to in-service 
herbicide exposure.  He indicated, however, that no medical 
professional had ever related his disorders to his service.  

The Veteran, as a layperson, is competent to report on his 
current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a veteran is competent to report on that of which 
he or she has personal knowledge).  

The Veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
competent etiology opinion.  Also, as shown, the Veteran has 
reported having no contemporaneous medical diagnosis relating 
in-service herbicide exposure to any current symptomatology 
or service.  Finally, the record contains no earlier 
descriptions of his symptomatology supporting a later 
diagnosis or etiology opinion.  

Accordingly, the Veteran's lay statements do not constitute 
competent medical evidence supporting his claim.  See 
Jandreau, 492 F.3d at 1376-77; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996).  

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for a disability manifested by a low sperm 
count is denied.  


REMAND

The Veteran is also claiming that an initial evaluation in 
excess of 30 percent for the service-connected PTSD is 
warranted.  

The Board notes that the Veteran last underwent a VA 
psychiatry examination in July 2005.  During his May 2009 
Board hearing, the Veteran testified that his symptoms had 
gotten worse since that examination.  

Because the Veteran has reported that his symptoms have 
worsened, the matter must be remanded to afford the Veteran a 
contemporaneous and thorough VA examination.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995); 
60 Fed. Reg. 43186 (1995).

Accordingly, the RO should arrange for the Veteran to undergo 
a VA examination in order to fully evaluate the current 
severity of his service-connected PTSD.  

The Veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  See 38 C.F.R. § 3.655.  

If the Veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file a 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

Prior to arranging for the Veteran to undergo VA examination, 
the RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to his present 
claim.  

The RO's notice letter to the Veteran should explain that he 
has a full one-year period for response.  Further, the RO 
should advise the Veteran of the elements required to 
establish entitlement to an increased rating per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), Hart 
v. Mansfield, 21 Vet. App.505 (2007), and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims remaining on appeal.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to send the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
claim on appeal.  

The RO's letter should advise the Veteran 
of the elements required by 
Dingess/Hartmann, Hart, and Vazquez-
Flores, as cited above, regarding a claim 
for an increased rating. The letter 
should advise the Veteran of the 
respective duties of VA and a veteran in 
procuring evidence, and should invite the 
Veteran to provide VA with any evidence 
in his possession relevant to his claim 
that is not already of record.  

2.  If the Veteran responds, the RO 
should assist the Veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  

All records/responses obtained should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
Veteran's response has expired, the RO 
should arrange for the Veteran to undergo 
a VA PTSD examination to determine the 
current severity of the service-connected 
PTSD.  

The entire claims file must be made 
available to the examiner designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

Based on the examination, the examiner 
should provide an assessment of the 
current severity of the Veteran's 
service-connected PTSD.  All medical 
findings and conclusions should be 
expressed in terms conforming to the 
applicable rating criteria.  

Further, the examiner should set forth 
all examination findings, along with a 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted by a 
complete review of the record, the RO 
should readjudicate the claim for an 
increased evaluation for the service-
connected PTSD in light of all pertinent 
evidence and legal authority.  

If any benefit sought on appeal remains 
denied after readjudication, the RO should 
furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran need take no further action until otherwise 
notified, but he has the right to submit additional evidence 
and argument during the appropriate time period.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


